
	

113 HJ 127 IH: Declaring that a state of war exists between the self-described “Islamic State” and its direct affiliates and subsidiaries, and the Government and the people of the United States and making provisions to prosecute the same.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Gohmert (for himself, Mrs. Bachmann, Mr. Salmon, Mr. Gosar, Mr. Barton, Mr. Harris, and Mr. Weber of Texas) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Declaring that a state of war exists between the self-described Islamic State and its direct affiliates and subsidiaries, and the Government and the people of the United States
			 and making provisions to prosecute the same.
	
	
		Whereas the self-described Islamic State has committed unprovoked acts of war against the Government and the people of the United States of
			 America: Now, therefore, be it
	
		That the state of war between the United States and the self-described Islamic State and its direct affiliates and subsidiaries, which has thus been thrust upon the United States, is
			 hereby formally declared; and the President is hereby authorized and
			 directed to use all necessary and appropriate force to carry on war
			 against the self-described Islamic State and its direct affiliates and subsidiaries; and all the resources of the country are hereby
			 pledged by the Congress of the United States.
		
